              Case 2:21-mj-30209-DUTY ECF No. 1, PageID.1
                                           AUSA:             Filed 05/04/21 Telephone:
                                                    A. Wu/T. Haugabook       Page 1 of(313)
                                                                                        21 226-9100
AO 91 (Rev. 11/11) Criminal Complaint            Task Force Officer:     Lance Sullivan, F.B.I.        Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan
United States of America                                                                Case: 2:21−mj−30209
   v.                                                                                   Assigned To : Unassigned
Michael Sam Hurd                                                          Case No.
                                                                                        Assign. Date : 5/4/2021
                                                                                        Description: U.S. V. MICHAEL SAM
                                                                                        HURD




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of            August 23, 2020__                  in the county of ____W_a_yn..__e___ in the
-------
  Eastern District of                      Michigan       , the defendant(s) violated:
                  Code Section                                             Offense Description
18 U.S.C. § 39A                                       Knowingly aimed a laser pointer at an aircraft or its flight path in the special
                                                      jurisdiction of the United States




          This criminal complaint is based on these facts:




IZil   Continued on the attached sheet.

                                                                                           Complainant's signature

                                                                       Task Force Agent Lance Sullivan, F.B.I.
                                                                                            Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date: May 4, 2021                                                                             Judge's signature

City and state: Detroit, Michigan                                      Hon. Kimberly Altman, U.S. Magistrate Judge
                                                                                            Printed name and title
  Case 2:21-mj-30209-DUTY ECF No. 1, PageID.2 Filed 05/04/21 Page 2 of 21




                                  AFFIDAVIT

      I, Lance Sullivan, being first duly sworn, hereby depose and state as

follows:

                             I.    INTRODUCTION

      1.     I am a Sergeant with the Detroit Police Department having been so

employed since 1997 and have also served as a Task Force Officer (TFO) with the

Federal Bureau of Investigation (FBI) in Detroit, Michigan since January of 2019.

I am currently assigned to the Violent Crime Task Force in the Detroit Division of

the FBI. My training and experience include participation in numerous state and

federal investigations, including producing and providing analysis of numerous

evidentiary videos in connection with the prosecution of narcotics trafficking,

federal firearms offenses, murder for hire, and other federal criminal violations.

Furthermore, I am a certified Forensic Video Technician, (LEVA) Law

Enforcement & Emergency Services Video Association International, Inc. I have

testified hundreds of times to assist courts regarding forensic video evidence. I

have provided expert testimony in the field of Forensic Video Analysis,

specifically, by assisting in the field of video production and clarification in

Wayne County Circuit, 36th District Court, and in the United States District Court
   Case 2:21-mj-30209-DUTY ECF No. 1, PageID.3 Filed 05/04/21 Page 3 of 21




for the Eastern District of Michigan. I have over 870 classroom hours of training

in audio and video forensics.


        2.      The statements in this affidavit come from my personal observations,

 training, experience, and information obtained from other law enforcement

 officers and witnesses.


        3.      This affidavit is intended to show that probable cause exists that

 MICHAEL SAM HURD (DOB XX/XX/1989) has violated Title 18 U.S.C.

 § 39A, Aiming a Laser Pointer at an Aircraft, and does not set forth all

 information known to law enforcement regarding this investigation.

       4.      Title 18 U.S.C. § 39A states that “[w]hoever knowingly aims the

 beam of a laser pointer at an aircraft in the special aircraft jurisdiction of the United

 States, or at the flight path of such an aircraft, shall be fined under this title or

 imprisoned not more than 5 years, or both.” “Special aircraft jurisdiction of the

 United States” is defined under Title 18 U.S.C. § 31(b) and Title 49 U.S.C.

 § 46501 to include “any . . . aircraft in flight” if it is an “aircraft in the United

 States.”




                                            2
      Case 2:21-mj-30209-DUTY ECF No. 1, PageID.4 Filed 05/04/21 Page 4 of 21




                             II.    PROBABLE CAUSE


          5.     On August 22, 2020, 1 Affiant began working as part of a team

    monitoring a protest held by a group known as “Detroit Will Breathe” in the

    downtown area of Detroit, MI. The protest continued into the morning hours

    of August 23, 2020. The group held protests in Detroit from approximately

    May through November 2020. In the morning of August 23, 2020, the team

    was utilizing the Detroit Police Department (DPD) radio system. At

    approximately 12:30 AM, as Affiant was monitoring radio traffic, Affiant

    heard Commander Darin Szilagy advise DPD Air1 (a DPD helicopter) to

    monitor the crowd which was located on Woodward Avenue (near Clifford

    Avenue) from the air. Corporal Daniel Balow, the Flight Tactical Officer,

    advised that the helicopter was in the air above and in a position to monitor.

    Shortly after, Corporal Balow called out on the radio and advised that the

    helicopter had been struck by a laser from someone within the crowd. Corporal

    Balow repeated that they were struck by a laser from the ground but were

    “Okay.”




1
  A previous affidavit contained a typographical error identifying the date as
August 23, 2020. The protest activity began on August 22, 2020 and continued into
the early hours of August 23, 2020.

                                          3
   Case 2:21-mj-30209-DUTY ECF No. 1, PageID.5 Filed 05/04/21 Page 5 of 21




      6.      On August 24, 2020, Affiant met with and interviewed Corporal

Balow and DPD Air1 Pilot, Sergeant Charles Richie. Both explained that on

the previous night, someone in the crowd of protestors hit their helicopter with

a green colored laser beam while it was in flight. In his official DPD incident

report, Sergeant Richie explained, “[t]he green laser resulted in temporary

momentary blindness causing the incapacitation of the flight crew.” After the

interviews, Affiant conducted a forensic extraction of the relevant surveillance

video captured by the onboard video camera within the helicopter. The forensic

extraction included a system time check and authentication of the video system.


           ACQUISTION OF ADDITIONAL AUDIO/VIDEO EVIDENCE


      7.      Affiant also sought additional relevant video footage relevant to the

green laser beam incident.


      8.      On August 25, 2020, Affiant received surveillance video footage

from Rock Security Company, located at 1074 Woodward Avenue Detroit,

Michigan 48226. The videos came from cameras in numerous locations on


Woodward Avenue, between Clifford and Grand River Ave, in Detroit, MI—the




                                        4
   Case 2:21-mj-30209-DUTY ECF No. 1, PageID.6 Filed 05/04/21 Page 6 of 21




area from which the green laser beam appeared to have originated.




                       (Google Map with red indicator of relevant area)


      9.       From August 26 through August 31, 2020, Affiant obtained

additional video and audio surveillance from multiple sources, including dispatch

tapes covering the relevant times of the laser incident, Detroit Detention Center

video recordings of the detainees from the protest, and Detroit Department of

Transportation (DDOT) bus video from the coach which transported the detainees

from the protest site to the DDC.


                  AUDIO/VIDEO COMPOSITION AND ANALYSIS


      10.      Affiant reviewed the audio and video evidence obtained in order to

establish a timeline of the incident and identify the person responsible for hitting

DPD Air1 with the green laser beam. Based on the video obtained from DPD Air1,

Affiant was able to identify the intersection closest to where the laser beam appeared

to originate from, specifically Woodward Avenue just south of Clifford Street in

downtown Detroit. On the sidewalk along the west side of Woodward Avenue,

                                              5
   Case 2:21-mj-30209-DUTY ECF No. 1, PageID.7 Filed 05/04/21 Page 7 of 21




between Clifford Street and Grand River Avenue, Affiant observed six rectangle

shaped objects which contain shrubbery (referred to in this affidavit as “flower

boxes”).


      11.       Around the time that DPD Air1 was hit by the green laser beam,

DPD Air1’s video depicts bright beams of light originating from the west side of

Woodward between the first and second flower boxes (south of Clifford Street).

Based on the timing, the description of the DPD Air1 crew, and the brightness of the

light visible on the video, along with Affiant’s training and experience, it appears

that the bright beams of light correspond to the green laser beam that hit DPD Air1.

The first sighting of the suspected laser beam was on August 23, 2020 at

approximately 12:30:26 AM. The laser intermittently struck the helicopter’s camera

for approximately seven seconds.




  (DPD Air1 Camera view of suspect location)        (Google Map view of suspect location)


      12.       The video obtained from Rock Security Company included footage


                                               6
   Case 2:21-mj-30209-DUTY ECF No. 1, PageID.8 Filed 05/04/21 Page 8 of 21




of the area from which the green laser beam appears to have originated.

Specifically, the cameras from:




         (1448 Woodward, Camera Name: DET 1448 WW (The Ferguson) St. Level N. Front N View)




        (1449 Woodward, Camera Name: DET 1449 Woodward NE Cam S View)




                        (DET 1500 WW Rooftop SW Corner PTZ View)

      13.      After authenticating and synchronizing the extracted video from the

                                            7
   Case 2:21-mj-30209-DUTY ECF No. 1, PageID.9 Filed 05/04/21 Page 9 of 21




aforementioned cameras to DPD Air1’s footage, Affiant observed a person (later

identified as HURD) sitting on the ground against the second flower box (south of

Clifford Street) shortly before DPD Air1 was hit by the green laser beam. HURD

was wearing a white hard hat with goggles on the hat, a respirator, a long sleeve

white shirt (with a cross on the upper left arm), a dark colored back pack on his

back, a waist/thigh bag, dark colored pants, and dark colored shoes/boots. Affiant

observed HURD stand up and look up into the air in the direction of DPD Air1.

HURD appeared to reach into the bag affixed to his hip/leg. A light in HURD’s

hand then appeared to turn on momentarily. Based on Affiant’s training and

experience, this light may have come from a flashlight, laser, or similar illumination

device.




                               (Video from 1449 Woodward)

      14.      HURD then moved his hands near his waist in what appeared to be

some type of manipulation of objects. Based on Affiant’s review of the video


                                          8
  Case 2:21-mj-30209-DUTY ECF No. 1, PageID.10 Filed 05/04/21 Page 10 of 21




footage from the camera at 1449 Woodward Avenue, a bright light and a green haze

appeared in and around HURD’s hands around the time that the green laser beam

hit DPD Air1. Based on Affiant’s training and experience, HURD’s actions and the

light observed from his hands appears consistent with shining a light beam and with

using a reflective surface (such as a mirror) to manipulate and direct the light beam.




                       (Video from 1500 WW Rooftop SW Corner PTZ)




                (Video from 1448 Woodward, light reflecting in and around
                HURD’s hands)

Around the time when DPD Air1 was hit with the green laser beam, HURD was

looking upward in the direction of DPD Air1. HURD held steady with the same



                                           9
  Case 2:21-mj-30209-DUTY ECF No. 1, PageID.11 Filed 05/04/21 Page 11 of 21




posture during the period of time that the green laser beam intermittently struck DPD

Air1 (approximately seven seconds). Based on Affiant’s review of the video

evidence, during the period of time that the green laser beam struck DPD Air1,

HURD appeared to be the only person in the area from which the laser beam

originated who was looking up and appeared to be manipulating a light source.

During that time, an unidentified individual was observed passing HURD on the

sidewalk. The individual looked at HURD as he passed him, and then looked up to

the sky.




            (Video from 1449 Woodward, HURD held a still posture while pointing the laser)

      15.        Afterwards, HURD walked into the street and appeared to place an

object or objects (suspected to be the laser beam device and/or reflective device) in

his waist/thigh bag.


      16.        At approximately 12:49 AM, Detroit Police informed the protestors

that they were unlawfully assembled. After multiple warnings to disperse, the police

began to detain protestors who refused to do so. The Rock Security video footage

                                                10
  Case 2:21-mj-30209-DUTY ECF No. 1, PageID.12 Filed 05/04/21 Page 12 of 21




from 1449 Woodward showed HURD remaining in the camera view as the police

advanced north on Woodward towards the protestors. Numerous protestors vacated

the area while others remained. Police were observed arresting several people.

HURD was standing next to the second flower box (south of Clifford Street), in the

same area he was in when he directed a laser beam at DPD Air1, as police interacted

with an unknown person nearby. HURD was observed reaching toward the person

the police were interacting with. An officer reached toward HURD and another

officer removed HURD’s backpack and dropped it on the sidewalk. There was a

physical struggle between a police officer and HURD, and HURD fell into the flower

box with another individual (who appeared to be another protestor, dressed in black,

wearing a helmet with a red medic cross symbol).




                  (Video from 1449 Woodward- HURD falling into flower box)


      17.      HURD was escorted onto the sidewalk and handcuffed. After HURD

stood up, a large dark stain was visible on the back of the white long sleeve shirt he

was wearing.



                                            11
  Case 2:21-mj-30209-DUTY ECF No. 1, PageID.13 Filed 05/04/21 Page 13 of 21




             (Video from 1449 Woodward- HURD being escorted out of flower box)


 Police then escorted HURD to a staging area on the east side of Woodward.




            (Video from 1449 Woodward- HURD being escorted to the staging area)

 An unknown person was observed picking up the backpack and walking away on

 the sidewalk, south on Woodward.


      18.     Affiant spoke with DPD Lieutenant Brandon Cole, the commanding

officer of the Mobile Field Force Unit, the unit responsible for maintaining peace

during lawful assemblies. Lieutenant Cole advised that all people who were detained

on August 23, 2020 were brought to staging areas, transported to 1301 Third (DPD


                                            12
  Case 2:21-mj-30209-DUTY ECF No. 1, PageID.14 Filed 05/04/21 Page 14 of 21




headquarters), and then placed on a DDOT bus to be transported to the Detroit

Detention Center (DDC).


      19.      Affiant reviewed surveillance video (audio & video) from DDOT

Coach 2013, which was the bus used to transport detained protestors on August 23,

2020. The video depicts HURD entering the bus while still wearing a respirator, a

long sleeve white shirt (with what appeared to red tape creating a medic cross symbol

on the upper left arm), bag affixed to the waist/thigh, dark pants and dark

shoes/boots. Additionally, Affiant observed a large dark stain on HURD’s back,

consistent with HURD being the person who fell into the flower box during the

physical struggle. After the DDOT bus arrived at the Detroit Detention Center

(DDC), Police Officer Nicole McDonald was observed entering the bus. Officer

McDonald was heard calling out the name, “Michael Hurd.” HURD responded

affirmatively and stood up. Officer McDonald approached HURD and advised him

of a ticket he was receiving. Officer McDonald then placed a piece of paper in

HURD’s front pants pocket and then escorted him off the bus into the Detroit

Detention Center (DDC) sally port area. Video further depicts HURD being

escorted into the Detroit Detention Center (DDC). HURD was escorted through the

processing area and out to the front lobby area. HURD removed a piece of paper

from his front pants pocket and gave it to DPD Sergeant Samuel Pionessa. Minutes



                                         13
  Case 2:21-mj-30209-DUTY ECF No. 1, PageID.15 Filed 05/04/21 Page 15 of 21




later, Sergeant Pionessa returned a piece of paper to HURD and HURD exited the

Detroit Detention Center (DDC) through the front doors.


      20.      Affiant interviewed Sergeant Samuel Pionessa regarding the

processing of the protest arrestees. Sergeant Pionessa advised that if an arrestee had

identification, he/she would have been ticketed and released, pending a $100 bond,

being paid by an awaiting, unknown defense attorney. If a person did not have

identification, he/she would be fingerprinted and processed.


      21.      Affiant interviewed Police Officer Nicole McDonald regarding her

interaction with HURD. Officer McDonald advised Affiant that HURD had an US

Army Health card as identification. Officer McDonald also stated she issued three

tickets to HURD in connection with his arrest.


      22.      Affiant reviewed a copy of the ticket listing three violations issued

to HURD by Officer McDonald. The date of birth listed for HURD was

XX/XX/1989. Affiant also observed a copy of the identification that HURD

provided. The identification was from the US Department of Veterans Affairs.


      23.      Affiant reviewed an open source search engine and found that HURD

has a Twitter account with the account name “@mediaflare.” Affiant observed

several posts on the @mediaflare page.



                                          14
  Case 2:21-mj-30209-DUTY ECF No. 1, PageID.16 Filed 05/04/21 Page 16 of 21




    (1449 Woodward, Surveillance footage)   (@mediaFlare-Twitter Post)


          24.   One post read, “Oh hey I finally found a decent pic of me before

being rolled over by the bullies in badges. I was taken down with trans allies and had

to watch them punch one of them over and over while they sat on me.” The post

included a picture of a person and location that Affiant recognized from review of

the video footage obtained in connection with this investigation. The picture in the

post appears to depict HURD at the August 22, 2020 protest, shortly before his

arrest.

          25.   On November 6, 2020, a federal search warrant was obtained in the

Eastern District of Michigan for HURD’s residence; the warrant was executed on

November 19, 2020 by members of the FBI Detroit Violent Crime Task Force

(VCTF). While the search was being executed, and after being advised of his

Miranda rights, HURD was interviewed by members of the VCTF.

          26.   During the interview, HURD told investigators that he was present



                                            15
  Case 2:21-mj-30209-DUTY ECF No. 1, PageID.17 Filed 05/04/21 Page 17 of 21




at the August 22nd protest that ended on Woodward Avenue (arrest made/citation

given on August 23rd). HURD described the protest as “a march starting at the

McNamara Federal building, down through, I think, it’s called Spirit of Detroit

park…then they were going to paint some street I’ve never heard of, and then head

down Woodward [where the laser strike originated from] and make a break there

for some music and speeches.” HURD was there “as a street medic.” HURD

admitted that he had a laser pointer on him that night, and described it as a “black

laser pointer with a green laser.” HURD kept the laser with him on “the outside of

my IFAK [Individual First Aid Kit]” (which appears to refer to the waist/thigh bag

visible in the surveillance footage, as discussed above). HURD stated “several riot

police came up and surrounded us while we were trying to move the water bottles.”

This appears consistent with surveillance video of HURD’s arrest, where cases of

water can be seen near one of the flower boxes. HURD stated he was arrested

(detained) that evening (August 22nd, and cited early the next morning, August 23rd,

at the Detroit Detention Center). Affiant queried Hurd’s arrest and citation records,

and found that the only tickets Hurd received in 2020 prior to the execution of the

search warrant were issued on August 23 in connection with the protest starting on

August 22. HURD further stated that “the laser itself got confiscated already” by

Detroit Police that evening and was not returned. HURD had “a flashlight and a



                                         16
  Case 2:21-mj-30209-DUTY ECF No. 1, PageID.18 Filed 05/04/21 Page 18 of 21




laser pointer that sit on the outside of it [appearing to refer to the IFAK] and a

glowstick.” HURD stated “the IFAK made it with me to whatever jail we were at.”


      27.      Affiant conducted interviews with officers on scene the night of the

protest to determine whether the laser had been confiscated by Detroit Police and

whether it was in Detroit Police custody. The officers interviewed did not recall any

property taken or confiscated from individuals arrested/ticketed that night or the

next morning, however, Affiant’s review of reports from other officers working

other portions of the protest revealed that fifty (50) items, from various other

individuals, were placed on evidence—a laser was not among those items. Affiant

also spoke to Sgt. Samuel Pionessa (DDC) and Sgt. Timothy Vernon (Mobile Field

Force), who were present at the DDC for the temporary housing and booking

process of the detainees from the August 22 protest. Both sergeants stated the only

items removed from detainees at the DDC were from detainees who did not have

valid identification on their person and who were processed through the standard

booking process. HURD used military medical identification and therefore was not

processed in the standard booking process.


      28.      Based on Affiant’s investigation, it appears that the laser had not

been confiscated by Detroit Police, but rather may have been lost when HURD was

detained. Affiant reviewed surveillance video and officer body camera footage from


                                         17
  Case 2:21-mj-30209-DUTY ECF No. 1, PageID.19 Filed 05/04/21 Page 19 of 21




HURD’s initial detainment. During a struggle with officers, a black, cylindrical

item, consistent with the laser described by HURD, launched from the area of

HURD’s body. The black, cylindrical item can be seen rolling along the sidewalk

and does not appear to be picked up during HURD’s arrest by HURD or any officer.




              (1201Woodward)                                (1449 Woodward)


Affiant and (TFO) Det. Matthew VanRaaphorst interviewed Officer Peter Padron,

who was among the officers who detained HURD. Officer Padron identified

himself as the officer who pulled HURD’s backpack from his back. Officer Padron

explained that he approached a “street medic” (later identified as HURD) and

observed some kind of object affixed to his chest area. At the time, Officer Padron

believed the object could be a weapon or other type of threat, and he reached out

and removed it from Hurd’s chest area. Officer Padron remembered throwing the

object and then removing Hurd’s backpack. Officer Padron stated the object was

black and appear to be the same size (length) as a small folding knife. The object



                                         18
  Case 2:21-mj-30209-DUTY ECF No. 1, PageID.20 Filed 05/04/21 Page 20 of 21




may have been HURD’s laser, and appears to have been left on the ground after it

was thrown.


        29.    When asked if he remembered a helicopter the night of the protest,

HURD stated “I remember a helicopter, because there usually is one…it was

definitely shining a spotlight on us at one point.” When asked if he remembered

shining a laser beam at the helicopter, HURD stated “not entirely…hmm, I

personally don’t, but I also probably shouldn’t answer too many things because I’m

currently tied up in a court thing about August” [which appears to refer to the tickets

he received after the protest].


        30.    During the interview, HURD agreed to allow investigators to search

his vehicle, a 2005 Subaru Forester. HURD signed a consent to search form at that

time.


        31.    During the search of HURD’s 2005 Subaru Forester, red tape, like

the kind used to create the “medic cross” on HURD’s shirt, was discovered. Also

observed in the front passenger side of the vehicle were protective eye wear

(goggles) and an IFAK (Individual First Aid Kit). The IFAK observed in HURD’s

car is pictured below, and appears to be the same waist/thigh “bag” HURD was

wearing in surveillance video from August 22 and 23, 2020, and also described in

his interview. The IFAK also had a flashlight and glow stick secured on the outside.

                                          19
  Case 2:21-mj-30209-DUTY ECF No. 1, PageID.21 Filed 05/04/21 Page 21 of 21




                                 (IFAK observed in HURD’s vehicle)


      32.       Probable cause exists that MICHAEL SAM HURD knowingly

aimed a laser pointer at an aircraft or its flight path in the special jurisdiction of the

United States violation of Title 18 U.S.C. § 39A.



                                                        _________________________
                                                        Lance Sullivan
                                                        Task Force Officer, FBI


 Sworn to before me and signed in my
 presence and/or by reliable electronic means.


 _________________________________
 Honorable Kimberly Altman
 United States Magistrate Judge
          May 4, 2021


                                            20
